Citation Nr: 1003729	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-16 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for lumbar spine disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1974 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the Veteran's claim for 
service connection for a lumbar spine disorder.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at an August 2009 video conference hearing.  A copy 
of that hearing transcript has been associated with the 
claims file.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the Veteran if further 
action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between a current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 
supra at 83.

At the hearing conducted in August 2009 in the present 
appeal, the Veteran testified that he had fallen down a 
flight of stairs during service and injured his back.  He 
also stated that he had suffered from progressively worsening 
back pain since then.  

Service treatment records are negative for complaints of, 
treatment for, or findings of a low back disability.  
However, a veteran is competent to describe to describe the 
symptoms that he experiences in his low back.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  

Further, the Veteran has also admitted that he sustained a 
post-service injury to his low back.  [Post-service medical 
records document treatment for a variety of lumbar spine 
conditions, including lumbar spine stenosis and degenerative 
changes at L5.]  

Thus, the Board concludes that a remand of the Veteran's 
service connection claim is necessary.  The purpose of the 
remand is to accord the Veteran a VA examination to determine 
the etiology of any diagnosed lumbar spine disorder.  

Also, with regard to the post-service accident, the Board 
notes that the Veteran reported sustaining a back injury 
while working and that he had filed a Workman's Compensation 
claim.  He later indicated that this workplace injury had 
worsened a pre-existing back injury.  Although the RO 
requested that the Veteran provide information regarding his 
reported Workman's Compensation claim in a November 2007 
letter, the Veteran did not appear to respond to this 
request, and there are no records regarding this filing in 
the claims file.  A copy of the determination associated with 
the Veteran's reported Workman's Compensation claim and any 
medical records associated with that determination are 
relevant to the instant claim and should be obtained.  See 38 
C.F.R. § 3.159(c)(1) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake appropriate 
action to obtain the Veteran's reported 
Workman's Compensation claim, and any 
medical records underlying that 
determination, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All efforts to obtain these records should 
be documented in the claims file.  All 
records/responses received should be 
associated with the claims file.   If these 
records are unavailable, this should also be 
documented in the claims file.  The Veteran 
is advised that to obtain these records, it 
may be necessary for him to provide written 
authorization to VA.

2.  Following the completion of the above 
listed development, the RO/AMC should 
schedule the Veteran a VA orthopedic 
examination to determine whether there a 
relationship between his current lumbar 
spine condition and his service.  His claims 
file should be made available to, and be 
reviewed by, the examiner.  The examiner 
should indicate such review in the 
examination report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current lumbar 
spine condition had its onset in service or 
is otherwise related to a disease or injury 
in active duty service.  In addressing this 
matter, the examiner should discuss the 
effect, if any, of any post-service low back 
injury that the Veteran may have sustained.  
Complete rationale should be provided.  

The examiner is advised that the Veteran is 
competent to report injuries and symptoms, 
and that the Veteran's reports must be 
considered in formulating the requested 
opinion

3.  Then, readjudicate the issue on appeal.  
If the claim is not fully granted, issue a 
supplemental statement of the case, before 
returning the case to the Board, if 
otherwise in order.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


